Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the instant claim has been amended to include the allowable subject matter indicated on the non-final rejection mailed 06/11/2021. The best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper.
Claim 5 has been amended to depend on claim 1 and therefore is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872